Foster, J.
The nature and extent of the change in the law of settlement made by St. 1865, c. 230, § 1, is the subject of controversy in the present case. The conditions of gaining a settlement under this act are, 1. that the soldier or sailor shall have been duly enlisted and mustered into the military service of the United States as a part of the quota of the city or town in which a settlement is claimed, under any call of the President of the United States during the recent civil war; 2. that he shall have continued in such service for a term not less than one year; 3. or else that he shall have died or become disabled from wounds or disease received or contracted while engaged in such service, or while a prisoner in the hands of the enemy.
Under the first clause, the construction contended for by the one party is that the soldier or sailor, at the date of his enlistment and muster into service, must have been actually credited to the town or city under the then existing provision of law, as *389a part of some quota which it was then liable by law to furnish under a previous requisition for troops; while the other party insists that it is sufficient if at any time the soldier or sailor was counted as a man serving to the credit of the town or city, although he may have enlisted as a volunteer before any legal obligation was imposed upon municipal corporations as such, and may have completed his entire term of service before any draft was ordered or number of men assigned as the due share or proportion of the town or city, which it was bound by law to furnish, to avoid a draft.
Obviously there were no quotas legally assigned to towns or cities before the passage of the U. S. St. of 1864, c. 13, unless by the operation of the U. S. St. of 1863, c. 75. Their previous obligation was only voluntary and patriotic. Afterwards the penalty of a draft hung over each municipality, to enforce the obligation to furnish its due proportion. But in ascertaining what that quota was, the previous contributions of volunteers were taken into account. Under the earlier requisitions for soldiers, there was no occasion to assign to the several towns and cities the number of men which constituted their due proportions. But the act of Congress recognized the obligation as having existed from the beginning, although not before enforced by any actual legislation. It did not so much impose the duty, as provide the mode in which the quota of each town or city should be ascertained, and by which the place should be compelled to supply the number of men assigned as its share. In so doing, the apportionment extended back to the earliest call for troops made in the war, and all the successive calls were added together, and treated as one common burden, while all voluntary enlistments, whenever made, were allowed as a part of the whole quota of the place, which was reckoned as one entire number.
We cannot leave out of sight this actually existing condition of affairs, in interpreting the language of the legislative enactment. The facts are known to us historically, and appear in the evidence before us.
The language of the stature seems sufficiently consistent *390with the construction which accords best with its manifest purposes and with the actual operation of the whole military system during the war. We think that the term quota was not used in any legal or technical signification, but according to its natural sense and import, to designate the proportion or share of the common burden which from the beginning belonged to each place. The legislature intended the act to embrace every man who at any period served and went to make up the quota, although his service may have begun and ended before the quota was ascertained, or even before it was fastened by the statute as a legal obligation upon the respective towns and cities. Every soldier who was eventually credited to any municipality as a part of its quota, rendered to it the public service in return for which the privileges of a legal settlement therein have been conferred by the act under consideration. The same benefit has been received by the town, and the same rights were given by the statute, whatever may have been the date of the enlistment and mustering into the army. Any other interpretation would be to disregard the obvious purpose and policy of the legislature, and to violate the spirit of the law for the sake of sticking in its letter.
There is no constitutional objection to a general law which alters the rules of settlement, although its effect may be to transfer from one town to another the obligation to support individuals who may become entitled to relief as paupers. The expenses sought to be recovered were incurred after the passage of the act. Goshen v. Richmond, 4 Allen, 460.
The length of time the soldier served is immaterial, because it has been ascertained by the verdict of the jury that he died or was disabled by disease contracted while he was engaged in the service.
The affidavits or testimony of a part of the jury cannot be received' to show that they misunderstood the instructions of the presiding judge, or that they were induced by misapprehension to assent to the affirmation of the verdict. Chadbourn v. Franklin, 5 Gray, 312. 3 Graham & Waterman on New Trials, 1438. Hilliard on New Trials, 195. The decisions are very numerous in which this principle has been applied. They rest upon sound *391considerations of public policy, and the evidence offered in the present case falls clearly within the rule and its reasons. In the King’s Bench, Lord Denman refused to receive the affidavit of two jurors, to the effect that they were misled by the fact that the defendant began the case, and thought they were finding a verdict for the plaintiff, whereas the verdict was for the defendant. Bridgewood v. Wynn, 1 Har. & Wol. 574. Breck v. Blanchard, 7 Fost. (N. H.) 100. The time for objecting to the verdict as announced, is when it is received and before it is recorded in open court. To admit, afterwards, a conflict of affidavits, would be dangerous in the extreme, and lead to interminable controversy.
In the case of Capen v. Stoughton, 16 Gray, , a sheriff’s jury made a mistake in their verdict by signing the wrong blank. The verdict was improvidently accepted by the court. At a subsequent term, the action was brought forward, and the mis-entry accepting the verdict was corrected on the docket, after which the affidavits of all the jury were admitted to show the mistake, and a new trial was ordered. But two leading features plainly distinguish that case from the present. First, after the entry that the verdict was accepted had been stricken off, the verdict was not a matter of record. A sheriff’s jury seal up their verdict and separate; it is returned into court at a subsequent term, and is never anywhere affirmed in their presence. When the question whether it shall be accepted is before the court, there is much greater propriety in receiving testimony from jurymen, than when such evidence is offered to reverse the record of a common law verdict, rendered in open court, and solemnly affirméd and recorded in the presence of the jury. Second, in the case referred to, all the jurymen united in their testimony that a clerical mistake had been made, and there was no controversy or room for doubt on the subject. Without questioning that decision, we think it affords no ground for departing from the general rule in the present instance.

Exceptions overruled

*



 A similar decision upon the constitutionality and construction of the St. of 1866, c. 280, was made in the iase from Middlesex of Inhabitants of Way-*392land vs. Inhabitants of Ware, submitted on briefs, January 28, 1868, at Boston, by G. A. Somerby, for the plaintiffs, and I). S. & G. F. Richardson & F D. Richards, for the defendants, and passed upon by the same judges before whom the case of Inhabitants of Bridgewater v. Inhabitants of Plymouth was reargued on March 80, 1868.